SUMMARY MEMORANDUM – NOT INTENDED FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JESSICA RUBIO,

                      Plaintiff,

                      v.                             Civil Action No. 10-cv-262 (RLW)

DISTRICT OF COLUMBIA and
CORRECTIONS CORPORATION OF
AMERICA,

                      Defendants.

                     MEMORANDUM OPINION GRANTING
           PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       This matter is before the Court on Plaintiff’s Motion for Partial Summary Judgment,

(Doc. 14.) The facts and procedural background of this case have been discussed in the

pleadings of the parties and a prior order of the Court, and the Court will not reiterate all of the

facts and background here. For the reasons listed below, the motion is hereby granted.

       This matter is before the Court on Plaintiff’s Motion for Partial Summary Judgment as

to her false imprisonment claim. The District of Columbia (hereinafter “District”) concedes

that Plaintiff’s sentence terminated on September 16, 2009, but that Plaintiff was not released

from incarceration until October 6, 2009. (Doc. 31, Defs. Br. at 7-8.) As stated by the

District, “[t]he issue that must be resolved is whether Plaintiff’s release from custody was

unreasonably delayed once the District knew that Plaintiff was still in custody at the

Rappahannock Regional Jail.” (Doc. 31 at 9.)

                                                 1
              SUMMARY MEMORANDUM – NOT INTENDED FOR PUBLICATION

            The District asserts that on August 4, 2009, when the District transferred Plaintiff from

    the custody of the District’s Department of Corrections to the Rappahannock Regional Jail in

    Stafford, Virginia to serve the remainder of her sentence, one or more District employees

    erroneously recorded that Plaintiff had been released from custody altogether. (Doc. 31 at 3-

    4.) Thus, the District contends that it was not aware that Plaintiff was still in custody at the

    Rappahannock facility when Plaintiff’s sentence terminated on September 16, 2009, because

    the pertinent District records erroneously indicated that Plaintiff had been released.      (Id.)

    The District further asserts that it did not obtain actual knowledge that Plaintiff was still in

    custody at the Rappahannock facility until October 6, 2009, following an inquiry by its Office

    of General Counsel, and that it released Plaintiff within a few hours of receiving such actual

    notice. (Id. at 4-5.) Thus, the District argues that summary judgment is not proper because

    there is a question of fact as to whether it acted reasonably in releasing Plaintiff within a few

    hours of when it asserts that it received actual notice of Plaintiff’s illegal incarceration.

            There is a fatal flaw in the District’s analysis. The District does not dispute that on

    September 20, 2009, Plaintiff notified personnel at the Rappahannock facility where she was
                                                                                        1
    incarcerated that she was due to be released because her sentence had expired.          (Doc. 31 at 3-

    4.) Article IV of The Interstate Corrections Compact, which has been entered into by the

    District and which governs transfers to the Rappahannock facility, specifies that when an

    interstate transfer is made the receiving state acts solely as an “agent” for the sending state:



1
  Plaintiff apparently believed that her sentence terminated on September 20, 2009, rather than
on the correct date of September 16, 2009.
                                                  2
           SUMMARY MEMORANDUM – NOT INTENDED FOR PUBLICATION

       (a) Whenever the appropriate officials in a state party to this compact and which has
           entered into a contract pursuant to Article III shall decide that confinement in or
           transfer of an inmate to an institution within the territory of another party state is
           necessary or desirable in order to provide adequate quarters and care or an
           appropriate program of rehabilitation or treatment, the appropriate officials may
           direct that the confinement be within an institution within the territory of the other
           party state, the receiving state to act in that regard solely as agent for the sending
           state.

D.C. Code § 24-1001 (emphasis added). Thus, the District maintains jurisdiction over inmates

transferred to Virginia state institutions pursuant to the Interstate Compact, and the

Rappahannock facility was therefore acting as an agent of the District of Columbia while it was
                         2
holding the Plaintiff.       See Taylor v. Washington, 808 A.2d 770, 774 (D.C. 2002); Jackson v.

District of Columbia, 89 F. Supp. 2d 48, 54-55 (D.D.C 2000), vacated in part on other grounds,

254 F.3d 262 (D.C. Cir. 2001).

       Because the Rappahannock Regional Jail was acting as an agent of the District, facts

known to Rappahannock are properly imputed to the District. See National R.R. Passenger

Corp. v. Notter, 677 F. Supp. 1, 6 (D.D.C. 1987) (citing McHugh v. Duane, 53 A.2d 282, 285

(D.C. 1947)) See generally Restatement 3d of Agency § 5.03 (“For purposes of determining a

principal's legal relations with a third party, notice of a fact that an agent knows or has reason to

know is imputed to the principal if knowledge of the fact is material to the agent's duties to the

principal. . . .”) As a result, when Plaintiff notified Rappahannock officials on September 20,

2009 that her sentence had terminated, this notification to the agent is properly imputed to the
2
  “The Compact also provides that transfer to another state's facility does not deprive an inmate
of any ‘legal rights which the inmate would have had’ if confined in the sending state . . . .”
Taylor, 808 A.2d at 774 (quoting Article IV(e) of the Interstate Compact). Thus, the District
properly concedes that it had the “power and duty” to release Plaintiff when her sentence
terminated on September 16, 2009. (Doc. 31-1 ¶ 5.)
                                                3
           SUMMARY MEMORANDUM – NOT INTENDED FOR PUBLICATION

principal, the District of Columbia. 3

       Thus, the question is not whether the District acted reasonably by releasing Plaintiff

within hours after being informed by its Office of General Counsel on October 6, 2009 that

Plaintiff was still in custody. The question is whether the District acted reasonably in delaying

Plaintiff’s release for sixteen days after September 20, 2009, when it learned through its agent

that Plaintiff was incarcerated and due for release. See Minch v. District of Columbia, 952 A.2d

929, 938 n.8 (D.C. 2008) (citing 32 Am. Jr. 2d False Imprisonment § 32 (2007)); Scott v. District

of Columbia, 493 A.2d 319, 322-23 (D.C. 1985).       The cases cited by the District, which upheld

delays of up to 48 hours after notification of an overdue release as reasonable if necessary to

complete administrative processing, (Doc. 31 at 7), do not come close to supporting a contention

that a 16-day delay in releasing an inmate after notification of a sentence termination is

reasonable. Accordingly, the Court finds that any delay beyond 48 hours in releasing an inmate

whose sentence has expired, and certainly a 16-day delay, is unreasonable as a matter of law.

       Therefore, the motion for partial summary judgment on the false imprisonment claim will

be granted as to liability for at least 14 days of false imprisonment (from September 22, 2009 to

3
  Focusing on September 20, the date Plaintiff notified the Rappahannock officials of her illegal
incarceration, ignores the fact that Rappahannock officials were certainly aware that Plaintiff
was being held in their facility on September 16, 2009, that such knowledge is properly imputed
to the District, and that the District knew that Plaintiff’s sentence terminated on September 16,
2009. Furthermore, as the District acknowledges, (Doc. 31 at 2), Rubio filed a prior lawsuit in
federal court against the District on September 2, 2009 styled Rubio v. District of Columbia, 09-
cv-1674 (EGS). The Court takes judicial notice that the complaint in that matter, (Compl. ¶¶ 15,
18-20), specifically alleged that as of the date of its filing, Plaintiff was incarcerated in the
Rappahannock facility pursuant to a District of Columbia sentence; moreover, the District was
aware of the complaint no later than September 25, 2009, when it sought leave to respond to the
complaint. Thus, at least as of September 25, 2009, the District had been put on direct notice
that Plaintiff had not been released from custody back on August 4, 2009.
                                                   4
            SUMMARY MEMORANDUM – NOT INTENDED FOR PUBLICATION

October 6, 2009). The Court will leave it up to the jury to assess damages for that 14-day period

and to determine whether the District is subject to any additional liability for Plaintiff’s illegal

incarceration from September 16, 2009, the date on which Plaintiff’s sentence terminated, to

September 22, 2009.

         Consistent with this Memorandum Opinion, the parties are hereby directed to jointly

submit, by June 28, 2011, a proposed judgment, pursuant to Federal Rule of Civil Procedure

58(a).



SO ORDERED.
June 21, 2011.



                                                              /s/
                                                       ___________________________
                                                       Robert L. Wilkins
                                                       United States District Judge




                                                   5